              Case 1:19-cv-02254-RC Document 13 Filed 02/03/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 CITIZENS FOR RESPONSIBILITY
 AND ETHICS IN WASHINGTON,

                  Plaintiff,

         v.                                         Civil Action No. 19-2254 (RC)

 U.S. DEPARTMENT OF HEALTH &
 HUMAN SERVICES,

                  Defendant.


                                    JOINT STATUS REPORT

       Plaintiff, Citizens for Responsibility and Ethics in Washington (“CREW”), and defendant,

the U.S. Department of Health and Human Services (“HHS”), respectfully submit this joint status

report to apprise the Court of the situation in this Freedom of Information Act (“FOIA”) case.

CREW’s complaint concerns two FOIA requests submitted to defendant.

                                        May 7, 2019, request

       The first request, submitted on May 7, 2019, sought all documents from January 1, 2017, to

the present mentioning, referencing, or involving both General John F. Kelly (ret.) and any of the

following entities or facilities: Caliburn International, LLC; Comprehensive Health Services, LLC

(also known as CHSi); D.C. Capital Partners; or the Homestead Jobs Corps facility in Homestead,

Florida. This request seeks without limitation any responsive records in the possession, custody, or

control of the following HHS components: Office of the Secretary, Office of the Assistant Secretary

for Administration, Office of the Assistant Secretary for Financial Resources, and Administration for

Children and Families.

       HHS has identified several custodians to search and has submitted those searches for

processing. HHS is searching for responsive records in four offices: the Office of the Secretary
           Case 1:19-cv-02254-RC Document 13 Filed 02/03/20 Page 2 of 3



(“OS”); the Office of the Assistant Secretary for Administration (“ASA”); the Office of the Assistant

Secretary for Financial Resources (“ASFR”); and the Administration for Children and Families

(“ACF”). HHS has completed an initial search of OS using search terms “General John F. Kelly”,

“John F. Kelly”, “Caliburn International, LLC”, “Comprehensive Health Services”, “LLC (CHSi)”,

“and D.C. Capital Partners”, and “Homestead Jobs Corps facility in Homestead, Florida”. That initial

search returned no records, but HHS submitted additional searches and has received the results of

those searches. It is currently in the process of uploading and deduplicating those potentially

responsive records to determine a page count. The searches of ASA and ASFR returned only non-

responsive pages, but HHS expects to search a second time in one or both of those offices. Finally, as

for ACF, HHS has identified the relevant custodians and requested searches, and the search has

identified 33 pages of potentially responsive records for review. ACF has completed its searches and

did not locate any additional responsive documents.

                                        May 10, 2019, request

        The second request, submitted on May 10, 2019, sought all emails from January 2, 2019 to

the present between former White House Chief of Staff John F. Kelly and any of the following HHS

officials: (1) Alex M. Azar II, Secretary; (2) Eric D. Hargan, Deputy Secretary; (3) Peter

Urbanowicz, Chief of Staff; (4) Brian Harrison, Deputy Chief of Staff; (5) Scott Rowell, Assistant

Secretary for Administration; (6) Jennifer Moughalian, Acting Assistant Secretary for Financial

Resources; (7) Lynn Johnson, Assistant Secretary, Administration for Children and Families; or (8)

Robert P. Charrow, General Counsel.

        HHS’s search is complete for the May 10 request, and it located 21,090 potentially

responsive pages to process.

                                           Processing Status

        As described in the status report filed on December 2, HHS has processed the 1,033

potentially responsive pages described in the prior status report, releasing the 36 pages that it found


                                                    2
           Case 1:19-cv-02254-RC Document 13 Filed 02/03/20 Page 3 of 3



to be responsive. Moving forward, HHS proposes to process 1,000 pages of potentially responsive

material every 45 days, and to make releases of any responsive, nonexempt material on the 15th or

last day of the month as appropriate. HHS processed 1,000 pages of potentially responsive material

and made its interim response on January 31, 2020. The next production will be made by March 15,

2020.

        The parties propose that they file status reports every 60 days, with the next report being on

April 3, 2020.

Dated: February 3, 2020                 Respectfully submitted,

                                        TIMOTHY J. SHEA, D.C. Bar No. 437437
                                        United States Attorney

                                        DANIEL F. VAN HORN, D.C. Bar No. 924092
                                        Chief, Civil Division

                                By:     /s/ Robert A. Caplen
                                        Robert A. Caplen, D.C. Bar No. 501480
                                        Assistant United States Attorney
                                        555 Fourth Street, N.W.
                                        Washington, D.C. 20530
                                        (202) 252-2523
                                        robert.caplen@usdoj.gov

                                        Counsel for Defendant


                                        /s/ Nikhel S. Sus
                                        Nikhel S. Sus, D.C. Bar No. 1017937
                                        Anne L. Weismann, D.C. Bar. No. 298190
                                        Citizens for Responsibility and Ethics in Washington
                                        1101 K St. NW, Suite 201
                                        Washington, D.C. 20005
                                        Telephone: (202) 408-5565
                                        Fax: (202) 588-5020
                                        nsus@citizensforethics.org
                                        aweismann@citizensforethics.org

                                        Counsel for Plaintiff




                                                   3
